DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,728,161 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 1-4 are allowed.
3.	With regard to independent claim 1, the prior art Stockhammer (US PG Pub. No. 2010/0223533) discloses the transmitter side obtaining MPEG-2 TS packets (comprise of audio and video information) of a particular program/service from the input buffer (please see figure 4 and paragraph [0077]). Said program/service (construed as said asset) is associated with a 13-bit packet identifier (please see paragraph [0065]). Therefore, Stockhammer does teach “obtaining source packets, wherein a source packet of the source packets comprises a packet header including a packet identifier (ID) for distinguishing an asset related to the source packet from another asset, and wherein an asset is a multimedia data entity associated with a unique ID”. Furthermore, null packets which are part of the MPEG-2 TS packets within the input buffer are not forwarded to the transmitter 410 (please see figure 4) and thus addressing the limitation of “dropping at least one source packet among the source packets”.
	Stockhammer, however, does not teach “wherein each of the dropped at least one source packet includes data related to at least one asset”.
	Schoenblum (US PG Pub. No. 2003/0133446) discloses determining which transport streams (at the transmitter side) are desired programs to be transmitted, which packets are stuffing/filling packets and which packets belong to programs to be seamlessly filtered out of the stream 126 (please see paragraphs [0025], [0070]) and thus addressing the limitation(s) of “wherein each of the dropped at least one source packet includes data related to at least one asset”.
	The combination of Stockhammer and Schoenblum does not teach “generating one or more repair symbols by forward error correction (FEC) encoding remaining source packets except the dropped at least one source packet among the source packets;
generating repair data for protecting drop information indicating the dropped at
least one source packet including data related to the at least one asset;
and transmitting the remaining source packets and repair packets including the one
or more repair symbols and the repair data for protecting the drop information to a
reception device”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474
July 5, 2022